Name: Commission Regulation (EC) No 2251/96 of 25 November 1996 amending and derogating in part from Regulation (EC) No 3338/93 to provide for the payment of financial compensation to the producers of certain citrus fruits and lemons
 Type: Regulation
 Subject Matter: foodstuff;  economic policy;  European Union law;  plant product;  agri-foodstuffs
 Date Published: nan

 26. 11 . 96 EN Official Journal of the European Communities No L 302/ 17 COMMISSION REGULATION (EC) No 2251 /96 of 25 November 1996 amending and derogating in part from Regulation (EC) No 3338/93 to provide for the payment of financial compensation to the producers of certain citrus fruits and lemons whereas all the necessary conclusions should be drawn as regards the detailed rules for applying the abovemen ­ tioned Regulations; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 3338/93 is hereby amended as follows : 1 . The following paragraph is added to Article 1 : 'The first paragraph shall also apply to the detailed rules for applying Council Regulations (EC) No 1543/95 (*) and (EC) No 2086/96 (") in respect of the 1996/97 marketing year . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3119/93 of 8 November 1993 laying down special measures to encourage the processing of certain citrus fruits ('), and in particular Article 10 thereof, Having regard to Council Regulation (EC) No 1543/95 of 29 June 1995 derogating, for the 1995/96 marketing year, from Regulation (EC) No 3119/93 laying down special measures to encourage the processing of certain citrus fruits (2), as last amended by Regulation (EC) No 2087/96 (3) as regards the period of application , and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to en ­ courage the marketing of products processed from lemons (4), as last amended by Regulation (EEC) No 1 1 99/90 (^ and in particular Article 3 thereof, Having regard to Council Regulation (EC) No 2086/96 of 28 October 1996 derogating, for the 1996/97 marketing year, from Regulation (EEC) No 1035/77 laying down special measures to encourage the marketing of products processed from lemons (6), and in particular Article 4 thereof, Whereas Commission Regulation (EC) No 3338/93 Q as last amended by Regulation (EC) No 261 5/95 (8), lays down detailed rules for the application of Regulations (EEC) No 1035/77 and (EC) No 3119/93 as regards the payment of financial compensation to the processor; Whereas Regulation (EC) No 1543/95, and Regulation (EC) No 2086/96 both authorize the Member States, in respect of the 1996/97 marketing year, to pay financial compensation directly to producers for the quantities de ­ livered by the latter under contracts for processing, 0 OJ No L 148 , 30 . 6 . 1995 , p. 30 . (") OJ No L 282, 1 . 11 . 1996, p. 1 .' 2 . The following paragraph is added to Article 3 : '3 . The processor shall comply with paragraph 1 even where Regulations (EC) No 1543/95 or (EC) No 2086/96 apply.' 3 . The following paragraph is added to Article 4: '3 . The processor shall comply with paragraph 1 even where Regulations (EC) No 1543/95 or (EC) No 2086/96 apply.' 4 . The following is added to Article 5 (2): '(f) explicit reference to Regulations (EC) No 1543/95 or (EC) No 2086/96 where these apply. The price to be paid referred to in point (e) shall then be reduced by the amount of the financial compensa ­ tion to be paid to the producer by the Member State .' 5 . The following subparagraph is added to Article 8(1 ): 'Where Regulations (EC) No 1543/95 or (EC) No 2086/96 apply, except where growers have entered into a commitment to supply the fruit, processors shall at the same time lodge with the abovementioned com ­ petent authorities a security equal to the price to be ') OJ No L 279, 12. 11 . 1993, p. 17 . 2) OJ No L 148 , 30 . 6. 1995, p. 30 . -1 ) OJ No L 282, 1 . 11 . 1996, p. 3 . 4) OJ No L 125, 19 . 5. 1977, p. 3 . s) OJ No L 119 , 11 . 5. 1990 , p. 61 . 6) OJ No L 282, 1 . 11 . 1996, p. 1 . ^ OJ No L 299 , 4 . 12. 1993 , p. 26. 8) OJ No L 268 , 10 . 11 . 1995, p. 9 . No L 302/ 18 EN Official Journal of the European Communities 26 . 11 . 96 paid referred to in Article 5 (2) (f) plus 10 % , in order to guarantee the payment of that price . The amount of the security shall be adjusted in accordance with the provisions of any supplementary agreements .' 6 . The following subparagraphs are added to Article 11 ( l ): 'Where Regulations (EC) No 1543/95 or (EC) No 2086/96 apply, applications for financial compensation shall be submitted by producers to the competent body in the Member State where production took place from the 30th day following the dates referred to in points (a), (b), (c) and (d) of the subparagraph above . For the implementation of the second subparagraph, the words "fruit processed" and "processing" in points (a), (b), (c) and (d) of the first subparagraph shall be replaced by the words "fruit delivered" and "delivery" respectively.' 7 . The following paragraph is added to Article 12: '3 . Where Regulations (EC) No 1543/95 or (EC) No 2086/96 apply: (a) applications for financial compensation must include the name and address of the producer and an indication of the quantities of each product delivered under any contracts or supplementary agreements; (b) paragraph 2 notwithstanding, the application for financial compensation shall be accompanied:  where a grower has entered into a commitment to supply the fruit, by a statement by him that the processor has transferred to his account an amount at least equal to the price referred to in Article 5 (2) (f), or has credited that amount to him,  by the certificate referred to in Article 10 ,  by a copy of the bank or post office transfer order for payment of the price referred to in Article 5 (2) (f). Where the producer is unable to supply the above ­ mentioned supporting documents with his applica ­ tion , he must accompany the application with a statement that he has not been paid by the processor and references to the contracts to which the application relates . In such cases, the com ­ petent authority shall verify the content of the statement and draw the necessary conclusions as regards the security and payment of the producer pursuant to Regulation (EEC) No 2220/85 .' 8 . The following paragraph is added to Article 16 : ' 8 . This Article , and in particular paragraph 5 thereof, shall continue to apply mutatis mutandis for the 1996/97 marketing year where the financial compensation is paid directly to the producer.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1996. For the Commission Franz FISCHLER Member of the Commission